


EXHIBIT 10.37


FIRST AMENDMENT TO THE
PIONEER NATURAL RESOURCES USA, INC.
401(k) AND MATCHING PLAN
(Amended and Restated Effective as of January 1, 2013)




THIS FIRST AMENDMENT is made and entered into by Pioneer Natural Resources USA,
Inc. (the “Company”):
WITNESSETH:
WHEREAS, the Company maintains the Pioneer Natural Resources USA, Inc. 401(k)
and Matching Plan (the “Plan”); and
WHEREAS, pursuant to Section 8.3 of the Plan, the Benefit Plan Design Committee
(the “Committee”) of the Company maintains the authority to amend the Plan at
any time; and
WHEREAS, the Company has entered into a series of transactions pursuant to which
Pioneer Natural Resources Alaska, Inc., a Delaware corporation and wholly owned
subsidiary of the Company, will be converted into a Delaware limited liability
company named Pioneer Natural Resources Alaska, LLC (“Pioneer Alaska”) and the
membership interests of Pioneer Alaska will be sold by the Company to Caelus
Energy Alaska, LLC, a Delaware corporation; and


WHEREAS, the Committee desires to amend the Plan to provide for full and
immediate vesting in any employer-derived benefits accrued under the Plan for
certain employees who are involuntarily terminated in connection with the sale
by the Company of its ownership interest in Pioneer Alaska.
NOW THEREFORE, the Plan is hereby amended as follows.
1.    Section 5.3(i) is hereby added to the Plan as follows:
(i)    Any provision of this Plan to the contrary notwithstanding, the amounts
credited to the Matching Plan Account and Employer Account of a Participant who
is specifically designated by the Senior Vice President, Administration and Risk
Management of the Company as being involuntarily terminated in connection with
the sale by the Company of its ownership interest in Pioneer Natural Resources
Alaska, LLC to a third party shall become fully vested and nonforfeitable on the
date of such involuntary termination.
NOW, THEREFORE, be it further provided that except as provided above, the Plan
shall continue to read in its current state.
[signature page follows]

- 1 -

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Company has executed this First Amendment this 27th day
of February, 2014, to be effective as specified above.


PIONEER NATURAL RESOURCES USA, INC.




By     /s/ Larry N. Paulsen
 
 
Name:    Larry N. Paulsen
 
 
Title:    Senior Vice President, Administration
 
 
            and Risk Management
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










- 2 -